2017 IL 120427



                                          IN THE

                                 SUPREME COURT

                                              OF

                           THE STATE OF ILLINOIS




                             (Docket Nos. 120427, 120433 cons.)

     THE CARLE FOUNDATION et al., Appellants, v. CUNNINGHAM TOWNSHIP
                            et al., Appellees.


                                Opinion filed March 23, 2017.



        JUSTICE THOMAS delivered the judgment of the court, with opinion.

        Chief Justice Karmeier and Justices Freeman, Kilbride, Garman, Burke, and
     Theis concurred in the judgment and opinion.



                                          OPINION

¶1       Plaintiff, The Carle Foundation, filed a multicount action against numerous
     state and local taxing authorities to establish that four of its properties were exempt
     from real estate taxation during the assessment years 2004 through 2011. The
     circuit court of Champaign County granted plaintiff’s motion for summary
     judgment on count II of the fourth amended complaint, which sought a declaration
     that plaintiff’s exemption claims are governed by section 15-86 of the Property Tax
     Code (Code) (35 ILCS 200/15-86 (West 2014)). In addition, the circuit court
     entered a finding pursuant to Illinois Supreme Court Rule 304(a) (eff. Feb. 26,
     2010) that there was no just reason to delay enforcement of or appeal from its
     decision. Defendants immediately appealed, and the appellate court addressed
     several issues in the course of ultimately reversing the circuit court’s judgment on
     the grounds that section 15-86 facially violates article IX, section 6, of the Illinois
     Constitution (Ill. Const. 1970, art. IX, § 6). 2016 IL App (4th) 140795. Both
     plaintiff and the State defendants filed petitions for leave to appeal (Ill. S. Ct. R.
     315 (eff. Jan. 1, 2015)), which we granted. For the reasons that follow, we vacate
     the appellate court’s decision on the grounds that it lacked appellate jurisdiction
     under Rule 304(a), and we remand the cause to the circuit court for further
     proceedings.


¶2                                      BACKGROUND

¶3       Plaintiff owns four parcels of land in Urbana that are used in connection with
     the operation of plaintiff’s affiliate, Carle Foundation Hospital. Prior to 2004, the
     four parcels were deemed exempt from taxation under section 15-65(a) of the Code
     (35 ILCS 200/15-65(a) (West 2002)) on the grounds that plaintiff’s use of them was
     for charitable purposes. Beginning in 2004, however, the Cunningham Township
     assessor terminated plaintiff’s charitable-use tax exemptions for the four parcels.
     This continued through 2011.

¶4       For tax years 2004 through 2008, plaintiff filed applications with the county
     board of review to exempt the four parcels from taxation. Those applications were
     either withdrawn or denied or both. Plaintiff filed no such applications for tax years
     2009 through 2011.

¶5       In 2007, plaintiff filed an action in the circuit court to establish that, for the tax
     years in question, the four parcels qualified for a charitable-use exemption under
     section 15-65(a). The defendants in the case consist of the Illinois Department of
     Revenue and its director, the Champaign County board of review and its members,
     the Champaign County supervisor of assessments, Champaign County,
     Cunningham Township, the city of Urbana, and the Cunningham Township
     assessor. Plaintiff brought the action pursuant to section 23-25(e) of the Code (35
     ILCS 200/23-25(e) (West 2010)).



                                               -2­
¶6       In November 2011, plaintiff filed its third amended complaint. The third
     amended complaint consisted of 26 counts. Taken together, counts I through XXIV
     sought a declaration that, under the standards set forth in section 15-65(a), the four
     parcels were and remained exempt from taxation for tax years 2004 through 2009.
     Count XXV sought the same relief on the grounds that the exemption plaintiff
     received prior to 2004 was never lawfully terminated. Count XXVI alleged breach
     of a 2002 settlement agreement entered into between plaintiff and various local
     taxing authorities.

¶7        On June 14, 2012, Public Act 97-688 took effect. See Pub. Act 97-688 (eff.
     June 14, 2012). Among other things, Public Act 97-688 enacted for the first time
     section 15-86 of the Code, which establishes a new charitable-use exemption
     specifically for hospitals. This created an issue in this case, namely, whether the
     exemption claims set forth in counts I through XXIV of the third amended
     complaint would continue to be governed by section 15-65(a) or whether those
     claims now would be governed by section 15-86. As a result, on April 16, 2013, the
     circuit court invited the parties to consider this question. The result was extensive
     briefing, followed by the filing of cross-motions for summary determination of
     major issue. See 735 ILCS 5/2-1005(d) (West 2012). In their respective motions,
     plaintiff argued that section 15-86 applies retroactively and therefore does govern
     its exemption claims, whereas the several defendants argued that section 15-86 is
     not retroactive and therefore does not govern plaintiff’s exemption claims. On
     October 1, 2013, the circuit court issued a 29-page memorandum of opinion and
     order granting plaintiff’s motion and denying defendants’ motions. The county
     defendants filed a motion to reconsider, and on January 9, 2014, the circuit court
     entered a modified memorandum of opinion and order upon the denial of the
     county defendants’ motion.

¶8       The very next day, on January 10, 2014, plaintiff filed its fourth amended
     complaint. In addition to bringing plaintiff’s existing exemption claims forward
     through tax year 2011, the fourth amended complaint contained new allegations
     relating to the recent enactment of section 15-86. Thus, counts III through XXXIV
     of the fourth amended complaint sought declarations that, for tax years 2004
     through 2011, the four parcels qualified for an exemption under section 15-86. In
     the alternative, these same counts sought a declaration that the parcels likewise
     qualified for an exemption under section 15-65(a). In count II, plaintiff sought a




                                             -3­
       declaratory judgment that “[s]ection 15-86 applies to any determination of
       [plaintiff’s] entitlement to exemptions for the Four Parcels for tax assessment years
       2004 through 2011.” Rounding out the fourth amended complaint were counts I
       and XXXV, which mirrored counts XXV and XXVI of the third amended
       complaint, respectively.

¶9         Five weeks later, on February 4, 2014, plaintiff filed a motion for summary
       judgment on count II of the fourth amended complaint. According to plaintiff, that
       motion was brought “to facilitate interlocutory appellate review of the Court’s
       determination, in connection with the parties’ cross-motions for summary
       determination of major issue, that [plaintiff’s] claims for property tax exemption
       are governed by section 15-86 of the Property Tax Code.” The problem, according
       to plaintiff’s motion, was that “[b]ecause the cross-motions for summary judgment
       did not dispose of an entire cause of action, it is questionable whether the ruling on
       those motions would have been immediately appealable without a petition for leave
       to appeal pursuant to Supreme Court Rule 308.” Adding to this problem, plaintiff
       explained, was the fact that defendants “did not wish to pursue a Rule 308 appeal
       thereby effectively block[ing] immediate review of the Court’s ruling.”
       Accordingly, and “[b]elieving that a determination by the Appellate Court that
       [plaintiff’s] exemption claims are governed by Section 15-86 would expedite and
       simplify the ultimate resolution of this litigation,” plaintiff added count II to the
       fourth amended complaint for the purpose of obtaining a summary judgment on
       that count and, with it, a Rule 304(a) finding that would make that judgment
       immediately appealable as a matter of right. Indeed, according to plaintiff’s motion,
       “[t]he issue on which [plaintiff] seeks summary judgment—i.e., the applicability of
       section 15-86 to its exemption claims—is identical to the issue decided by the
       Court in connection with the parties’ cross-motions for summary determination of a
       major issue.” Plaintiff’s motion then explained that, as a result, “[r]ather than
       submit additional briefs in support of its motion for summary judgment, [plaintiff]
       relies on, and incorporates by reference, the briefs *** and exhibits filed by
       [plaintiff] in connection with the cross-motions for summary determination of
       major issue.”

¶ 10       On August 28, 2014, the circuit court entered its modified memorandum of
       opinion and order granting plaintiff’s motion for summary judgment on count II. In
       that order, the circuit court explained that “count II presents that very basic




                                               -4­
       question[,] *** the question of what law is to be applied to this case—and no other
       question.” According to the circuit court, “this most basic question must always be
       resolved as a threshold matter” because “if the applicable substantive law is not
       first ascertained then the very rights and obligations of the parties cannot be
       determined.” Moreover, the circuit court noted that “not even the sufficiency of the
       pleadings in a case can be determined without first identifying the substantive law
       to be applied.” For these reasons, the circuit court stressed that it was “obvious that
       resolution of the question of whether the standard established by section 15-86(c)
       applies to plaintiff’s claims will not resolve the merits of those claims.” Rather,
       “[r]esolution of that pure question of law will instead only mark an analytical point
       of departure for that ultimate inquiry.” The circuit court’s order concluded with a
       Rule 304(a) finding, and defendants immediately appealed.

¶ 11       The appellate court reversed. 2016 IL App (4th) 140795. In the course of doing
       so, the appellate court addressed several issues, including whether it had appellate
       jurisdiction pursuant to Rule 304(a), whether a section 15-86 exemption can be
       sought in a section 23-25(e) judicial proceeding, and whether the General
       Assembly intended for section 15-86 to apply retroactively. The appellate court
       answered each of these questions in the affirmative. In the end, however, the
       appellate court concluded that section 15-86 facially violates article IX, section 6,
       of the Illinois Constitution, which in relevant part states that “[t]he General
       Assembly by law may exempt from taxation *** property used exclusively for ***
       charitable purposes.” (Ill. Const. 1970, art. IX, § 6). 2016 IL App (4th) 140795,
       ¶¶ 163-64. Accordingly, the appellate court reversed the circuit court’s granting of
       summary judgment on count II and remanded the cause for further proceedings. Id.
       ¶ 166.

¶ 12       Both plaintiff and the State defendants filed petitions for leave to appeal (Ill. S.
       Ct. R. 315 (eff. Jan. 1, 2015)), which we granted.




                                                -5­
¶ 13                                     DISCUSSION

¶ 14                          Illinois Supreme Court Rule 304(a)

¶ 15       The first issue we must decide is whether appellate jurisdiction exists in this
       case. The ruling at issue here was brought before the appellate court based on Rule
       304(a), which in relevant part provides:

          “If multiple parties or multiple claims for relief are involved in an action, an
          appeal may be taken from a final judgment as to one or more but fewer than all
          of the parties or claims only if the trial court has made an express written
          finding that there is no just reason for delaying either enforcement or appeal or
          both.” Ill. S. Ct. R. 304(a).

       In construing and applying Rule 304(a), this court has drawn a clear distinction
       between judgments that dispose of “separate, unrelated claims,” which are
       immediately appealable under Rule 304(a), and orders that dispose only of
       “separate issues relating to the same claim,” which are not immediately appealable
       under Rule 304(a). (Emphasis in original.) In re Marriage of Leopando, 96 Ill. 2d
114, 119 (1983); see also In re Marriage of Best, 228 Ill. 2d 107, 114 (2008). The
       reason for this distinction is found in the policy considerations that inform Rule
       304(a), which include “discouraging piecemeal appeals in the absence of some
       compelling reason and *** removing the uncertainty as to the appealability of a
       judgment which was entered on less than all of the matters in controversy.” In re
       Marriage of Lentz, 79 Ill. 2d 400, 407 (1980).

¶ 16       In Leopando, the trial court entered an order dissolving the parties’ marriage,
       followed by a separate order awarding permanent custody to the husband. The
       custody order contained a Rule 304(a) finding, and it also expressly stated that the
       issues of maintenance, property division, and attorney fees were reserved. In
       holding that the custody order was not an immediately appealable “final judgment”
       under Rule 304(a), this court explained:

          “A petition for dissolution advances a single claim; that is, a request for an
          order dissolving the parties’ marriage. The numerous other issues involved,
          such as custody, property disposition, and support are merely questions which
          are ancillary to the cause of action. [Citation.] They do not represent separate,




                                              -6­
          unrelated claims; rather, they are separate issues relating to the same claim.”
          (Emphasis added and in original.) Leopando, 96 Ill. 2d at 119.

       The court then explained that “[t]his result is further compelled by the policy
       consideration upon which Rule 304(a) is based,” which include “discouraging
       piecemeal appeals.” Id. According to the court, “[t]o interpret Rule 304(a) as
       plaintiff suggests would allow a party *** to file separate appeals from adverse
       judgments as to each issue involved in a dissolution proceeding. Our rule was not
       intended to promote such unnecessary piecemeal litigation arising out of the same
       proceeding.” Id. at 119-20.

¶ 17       By contrast, in Best, the court held that the trial court’s Rule 304(a) finding was
       proper, and in doing so the court drew important distinctions between that case and
       Leopando. In Best, the husband filed (1) a petition for dissolution of marriage and
       (2) a motion for declaratory judgment as to the validity and construction of the
       parties’ premarital agreement. The trial court entered the requested declaratory
       judgment, finding that the premarital agreement was valid and enforceable and
       construing certain sections of that agreement. The trial court also entered a Rule
       304(a) finding as to that judgment, and the husband immediately appealed. In
       holding that the Rule 304(a) finding in Best was proper, this court explained that,
       whereas the dissolution of the parties’ marriage was the only “claim” in Leopando,
       Best involved two distinct claims: (1) a dissolution of marriage claim brought
       under the Marriage and Dissolution of Marriage Act (Marriage Act) and (2) a
       declaratory judgment claim brought under the declaratory judgment statute. Best,
228 Ill. 2d at 115. These claims not only had “distinctly different statutory bases,”
       but just as importantly, “[the] declaratory judgment could be entered even if the
       dissolution petition were not granted.” Id. The same could not be said of the
       custody order in Leopando, as that order involved an issue ancillary to—not
       independent from—the dissolution claim. Accordingly, the court in Best concluded
       that “the request for dissolution of the parties’ marriage and the request for
       declaratory judgment on the validity and interpretation of the premarital agreement
       are not so closely related that they must be deemed part of a single claim for relief.”
       Id.

¶ 18      The issue in this case is whether the circuit court’s order granting plaintiff’s
       motion for summary judgment on count II disposed of a “claim” that was separate




                                                -7­
       from and unrelated to plaintiff’s exemption claims or whether it merely resolved
       one “issue” that is part of or ancillary to those claims. We conclude that it resolved
       an “issue,” not a “claim.” Again, “where an order disposes only of certain issues
       relating to the same basic claim, such a ruling is not subject to review under Rule
       304(a).” Blumenthal v. Brewer, 2016 IL 118781, ¶ 27. Here, count II of the fourth
       amended complaint sought a declaration as to what law governs counts III through
       XXXIV of the fourth amended complaint. What law governs a claim is not itself a
       “claim,” as it resolves nothing other than the standard by which the underlying
       claim will be adjudicated. On the contrary, this question is a textbook example of
       an “issue” that exists only because of and ancillary to a “claim.” It goes without
       saying that the exemption claims pled in counts III through XXXIV of the fourth
       amended complaint could not be adjudicated without first determining the
       governing law. In the same way, but for the pleading of the exemption claims in
       counts III through XXXIV of the fourth amended complaint, there would be neither
       cause nor occasion to determine what law governs them. In this way, the present
       case is very different from Best, which both plaintiff and the appellate court cite in
       support of count II being a “claim” rather than an “issue.” In Best, a declaration as
       to the validity and enforceability of the parties’ premarital agreement could be
       sought not only apart from the dissolution proceeding but also even absent the
       dissolution proceeding. Indeed, whether a couple is bound by the terms of their
       premarital agreement is a question that exists wholly apart from whether their
       marriage should be dissolved, and it is a question the couple has every interest in
       knowing the answer to whether or not they are actively seeking the dissolution of
       their marriage. The same cannot be said of what law governs a legal claim, which is
       a question we ask only in service of that claim and would never ask absent or apart
       from that claim.

¶ 19       Our conclusion on this point is confirmed at numerous points in the
       proceedings below. To begin, there is the fact that the parties initially litigated the
       question raised in count II of the fourth amended complaint—i.e., whether section
       15-86 governs plaintiff’s exemption claims—not through a stand-alone declaratory
       judgment claim but rather through cross-motions for summary determination of
       major issue relating to plaintiff’s exemption claims. While plaintiff’s third
       amended complaint was pending, the circuit court asked the parties to brief whether
       section 15-86 would apply to plaintiff’s exemption claims. The parties complied
       and, pursuant to section 2-1005(d) of the Code of Civil Procedure (735 ILCS



                                                -8­
       5/2-1005(d) (West 2010)), filed cross-motions for summary determination of that
       question. The circuit court granted plaintiff’s motion and declared that section
       15-86 does apply to plaintiff’s exemption claims. Again, all of this occurred while
       plaintiff’s third amended complaint was pending. This is significant because, while
       plaintiff’s third amended complaint contained all of plaintiff’s exemption claims, it
       did not contain the declaratory judgment claim later pled in count II of the fourth
       amended complaint. In other words, before it was ever even pled as a stand-alone
       “claim,” the question of whether section 15-86 governs plaintiff’s exemption
       claims was fully litigated and adjudicated as an “issue” relating to and arising from
       those claims. This absolutely confirms that, rather than being a “claim” that is
       separate and distinct from plaintiff’s exemption claims, the question posed in count
       II of the fourth amended complaint is simply an “issue” that is ancillary to those
       claims.

¶ 20       Similar confirmation is found in plaintiff’s own motion for summary judgment
       on count II of the fourth amended complaint. In that motion, plaintiff explains that
       it added count II to the fourth amended complaint to “facilitate interlocutory
       appellate review of the Court’s determination, in connection with the parties’
       cross-motions for summary determination of major issue, that [plaintiff’s] claims
       for property tax exemption are governed by section 15-86 of the Property Tax
       Code.” And this was necessary, plaintiff explained, “[b]ecause the cross-motions
       for summary judgment did not dispose of an entire cause of action” and therefore
       were not immediately appealable as a matter of right under Rule 304(a). (Emphasis
       added.) In other words, plaintiff’s motion for summary judgment on count II admits
       that the question of whether plaintiff’s exemption claims are governed by section
       15-86 is a mere “issue” whose resolution “did not dispose of an entire cause of
       action.” Under Leopando, that is the very definition of decisions that are not
       appealable under Rule 304(a). Yet according to plaintiff, the issue litigated in the
       cross-motions for summary determination “is identical to” the issue raised in count
       II of the fourth amended complaint. Needless to say, if this issue “did not dispose of
       an entire cause of action” before it was pled in the fourth amended complaint, it
       “did not dispose of an entire cause of action” after it was pled in the fourth amended
       complaint, as the issue itself never changed. The only thing that changed was the
       manner in which the issue was raised, but nothing about that changes either what
       the issue is asking or the effect the answer has on this litigation.




                                               -9­
¶ 21       Further confirmation of our conclusion is found in the circuit court’s order
       granting plaintiff’s motion for summary judgment on count II of the fourth
       amended complaint. Again, the question we are asking is whether that order
       disposed of a “claim” that was separate from and unrelated to plaintiff’s exemption
       claims or whether it merely resolved an “issue” that was ancillary to or part of
       plaintiff’s exemption claims. According to the order itself, it is “obvious that
       resolution of the question of whether the standard established by section 15-86(c)
       applies to plaintiff’s [exemption] claims will not resolve the merits of those
       claims.” Rather, “[r]esolution of that pure question of law will instead only mark an
       analytical point of departure for that ultimate inquiry.” And the reason for this, the
       order explains, is that count II merely raises the same “basic question” that “must
       always be resolved” as a “threshold matter” in every case, namely, “the question of
       what law is to be applied.” In other words, according to the circuit court’s own
       order granting summary judgment on count II, that order does nothing to resolve
       the substantive merits of any of plaintiff’s claims. Instead, it resolves only a “basic
       question” that exists in every case and that, absent a resolution of which, no legal
       claim can be adjudicated. Or, as the circuit court’s order elsewhere puts it, “if the
       applicable substantive law is not first ascertained then the very rights and
       obligations of the parties cannot be determined.” This is exactly correct, and it is
       exactly why we are faced here not with an order disposing of a “claim” but rather
       with an order disposing only of an “issue” relating to a claim.

¶ 22       Lastly, we find confirmation of our conclusion on this point in count II of the
       fourth amended complaint itself. It will be remembered that, in count I of the fourth
       amended complaint, plaintiff sought a declaration that it was entitled to a
       charitable-use exemption for the tax years in question on the grounds that the
       exemption previously granted to it was never lawfully terminated. In counts III
       through XXXIV of the fourth amended complaint, plaintiff sought the identical
       relief on the grounds that, during the tax years in question, it qualified for a
       charitable-use exemption under the applicable statutory criteria. Count II then
       sought a declaration that the applicable statutory criteria in relation to counts III
       through XXXIV is found in section 15-86 of the Code, rather than in section
       15-65(a). The interesting thing for our purposes is that, at the beginning of count II,
       plaintiff concedes that a judgment in plaintiff’s favor on count I “would moot
       [plaintiff’s] claims, in Counts II through XXXIV, relating to a de novo
       determination of [plaintiff’s] entitlement to exemptions on the Four Parcels for



                                               - 10 ­
       those years.” Now, it makes perfect sense that a judgment in plaintiff’s favor on
       count I would moot counts III through XXXIV, as those counts all seek identical
       relief—namely, a declaration that plaintiff is entitled to a charitable-use exemption
       for the tax years in question. But why would such a judgment moot count II if, as
       plaintiff insists, count II represents a “claim” that is wholly “separate” and
       “distinct” from its exemption claims? The answer is that it would not. Consider, for
       example, the situation in Best: no judgment on the dissolution petition in that case
       could possibly have mooted the declaratory judgment count, just as no judgment on
       the declaratory judgment count could possibly have mooted the dissolution
       petition. See Best, 228 Ill. 2d at 115 (explaining that “[the] declaratory judgment
       could be entered even if the dissolution petition were not granted”). This is because
       the two claims in Best were in fact “separate” and “distinct,” such that the parties’
       right to an adjudication of one would remain irrespective of how the other was
       resolved. In this case, by contrast, plaintiff has it exactly right—a judgment in
       plaintiff’s favor on count I would absolutely moot count II because, once plaintiff
       was granted the exemptions under count I, there would be no need whatsoever to
       ascertain the law governing counts III through XXXIV. In other words, and as
       plaintiff readily concedes in the fourth amended complaint, a determination that
       plaintiff is entitled to the exemptions under count I moots the question of what law
       governs the exemption claims pled in counts III through XXXIV. This is absolute
       confirmation that, rather than being a “claim” that is “separate” and “distinct” from
       plaintiff’s exemption claims, the question posed in count II is merely an “issue”
       that is ancillary to and part of those claims.

¶ 23       Again, the question before us is whether the circuit court’s order granting
       plaintiff’s motion for summary judgment on count II of the fourth amended
       complaint disposed of a “claim” that is “distinct” and “separate” from plaintiff’s
       exemption claims or whether that order disposed only of an “issue” that is ancillary
       or related to those claims. Or to put it another way, are plaintiff’s exemption claims
       and plaintiff’s request for a declaration as to what law governs those claims matters
       that are “so closely related that they must be deemed part of a single claim for
       relief”? See id. The question answers itself. Indeed, to borrow a phrase from
       Leopando, “it is difficult to conceive of a situation in which the issues are more
       interrelated” than the pleading of a claim and the determination of what law
       governs that claim. Leopando, 96 Ill. 2d at 119. The two matters are inextricably
       linked and simply cannot exist without the other. For this reason, and for the



                                               - 11 ­
       reasons set forth above, we conclude that the circuit court’s order granting
       plaintiff’s motion for summary judgment on count II of the fourth amended
       complaint disposed not of a “claim,” but only of an “issue” relating to a claim.
       Accordingly, that order was not appealable under Rule 304(a), and the appellate
       court lacked jurisdiction to review it.


¶ 24                                  Declaratory Judgment

¶ 25       In reaching this result, we feel compelled to address an additional matter that,
       while intimately linked to the Rule 304(a) question, is not exactly the same. Both
       plaintiff and the appellate court insist that count II represents a “claim” rather than
       an “issue,” based largely on the fact that count II is pled as a stand-alone
       declaratory judgment claim pursuant to the declaratory judgment statute. On this
       point, both plaintiff and the appellate court are guided by this court’s decision in
       Best, which attached particular significance to the fact that the husband in that case
       “sought nondeclaratory relief under the Marriage Act, as well as declaratory relief
       under the declaratory judgment statute.” Best, 228 Ill. 2d at 115. This meant that,
       unlike Leopando, in which the only statute at issue was the Marriage Act, “the two
       requests for relief [in Best] had distinctly different statutory bases.” Id. According
       to plaintiff and the appellate court, the exact same situation exists here, where
       plaintiff’s exemption claims are brought pursuant to section 23-25(e) of the Code,
       whereas count II is brought pursuant to the declaratory judgment statute. Because
       of this, the argument goes, the same conclusion should be reached here that was
       reached in Best, namely, that plaintiff’s declaratory judgment claim and plaintiff’s
       exemption claims “are not so closely related that they must be deemed part of a
       single claim for relief.”

¶ 26        This argument assumes, of course, that count II is a proper declaratory
       judgment count. In fact, it is not, and that is the matter we must now address. The
       Illinois declaratory judgment statute provides in pertinent part:

          “No action or proceeding is open to objection on the ground that a merely
          declaratory judgment or order is sought thereby. The court may, in cases of
          actual controversy, make binding declarations of rights, having the force of
          final judgments, whether or not any consequential relief is or could be claimed,
          including the determination, at the instance of anyone interested in the



                                               - 12 ­
          controversy, of the construction of any statute, municipal ordinance, or other
          governmental regulation *** and a declaration of the rights of the parties
          interested. *** The court shall refuse to enter a declaratory judgment or order, if
          it appears that the judgment or order, would not terminate the controversy or
          some part thereof, giving rise to the proceeding.” 735 ILCS 5/2-701(a) (West
          2010).

       In construing this statute, this court has explained that “[t]he essential requirements
       of a declaratory judgment action are: (1) a plaintiff with a legal tangible interest;
       (2) a defendant having an opposing interest; and (3) an actual controversy between
       the parties concerning such interests.” Beahringer v. Page, 204 Ill. 2d 363, 372
       (2003). In this context, “actual controversy” means “a concrete dispute admitting of
       an immediate and definitive determination of the parties’ rights, the resolution of
       which will aid in the termination of the controversy or some part thereof.”
       Underground Contractors Ass’n v. City of Chicago, 66 Ill. 2d 371, 375 (1977). As
       for the statute’s purpose, this court has explained that the declaratory judgment
       procedure allows “ ‘ “the court to take hold of a controversy one step sooner than
       normally—that is, after the dispute has arisen, but before steps are taken which give
       rise to claims for damages or other relief. The parties to the dispute can then learn
       the consequences of their action before acting.” ’ ” Kaske v. City of Rockford, 96
Ill. 2d 298, 306 (1983) (quoting Buege v. Lee, 56 Ill. App. 3d 793, 798 (1978),
       quoting Ill. Ann. Stat., ch. 110, ¶ 57.1, Historical and Practice Notes, at 132
       (Smith-Hurd 1968)). Or to put it another way, “[t]he declaratory judgment
       procedure was designed to settle and fix rights before there has been an irrevocable
       change in the position of the parties that will jeopardize their respective claims of
       right. [Citation.] The remedy is used to afford security and relief against
       uncertainty so as to avoid potential litigation.” First of America Bank, Rockford,
       N.A. v. Netsch, 166 Ill. 2d 165, 174 (1995).

¶ 27       As to the statute’s requirement that “[t]he court shall refuse to enter a
       declaratory judgment or order, if it appears that the judgment or order, would not
       terminate the controversy or some part thereof, giving rise to the proceeding,” this
       court has never construed the phrase “the controversy or some part thereof, giving
       rise to the proceeding.” 735 ILCS 5/2-701(a) (West 2010). However, this phrase is
       construed in the declaratory judgment statute’s Historical and Practice Notes
       (Notes), to which this court previously has referred when construing the statute.




                                               - 13 ­
       See, e.g., Beahringer, 204 Ill. 2d at 373; Kaske, 96 Ill. 2d at 306. According to the
       Notes:

          “The phrase, ‘or some part thereof,’ in the Illinois statute recognizes the fact
          that litigation may be many-sided and the administration of justice is advanced
          if the narrowing and limiting conception of singleness implied in the
          categorical use of such terms as ‘controversy’ and ‘transaction’ is avoided. It is
          not intended by the phrase to permit piecemeal litigation. *** The phrase ‘or
          some part thereof’ is in harmony with other provisions of the Civil Practice Law
          which encourage joinder of claims and the disposition in one suit of as many
          existing disputes between the parties as is possible commensurate with the due
          and proper administration of justice.” (Emphases added.) Ill. Ann. Stat., ch.
          110, ¶ 2-701, Historical and Practice Notes, at 11-12 (Smith-Hurd 1983).

       Based on these Notes, our appellate court has concluded that “the phrase ‘some
       part’ of the controversy, does not mean an element of a single claim, but, rather, it
       means an entire claim which is part of more than one claim.” (Emphasis added.)
       Marlow v. American Suzuki Motor Corp., 222 Ill. App. 3d 722, 730 (1991). This is
       undoubtedly correct, as to hold otherwise would be to “permit piecemeal
       litigation,” which according to the Notes is something the declaratory judgment
       statute was never intended to permit. Indeed, if impermissible piecemeal litigation
       results from the appeal of “issues” as opposed to “claims” in the context of Rule
       304(a), it makes perfect sense that the same would be true in the context of
       declaratory relief, which is exactly what the Notes are saying.

¶ 28       In light of these principles, let us consider the declaratory judgment action that
       plaintiff endeavored to bring in count II of the fourth amended complaint. To begin
       with, on its face, that action did not seek a declaration as to an “actual controversy.”
       Again, in this context, “actual controversy” refers to “a concrete dispute admitting
       of an immediate and definitive determination of the parties’ rights, the resolution of
       which will aid in the termination of the controversy or some part thereof.”
       Underground Contractors Ass’n, 66 Ill. 2d at 375. Here, count II of the fourth
       amended complaint sought a declaration as to whether section 15-86 applies to
       plaintiff’s exemption claims. However, such a declaration would do nothing “to aid
       in the termination of the controversy or some part thereof,” as that question already
       had been settled by the time plaintiff filed the fourth amended complaint. Indeed,




                                                - 14 ­
       whether section 15-86 applies to plaintiff’s exemption claims was the subject of the
       parties’ cross-motions for summary determination of major issue, and it is the very
       “major issue” that the circuit court determined in its order disposing of those
       motions. Thus, when plaintiff filed count II of the fourth amended complaint,
       whether section 15-86 applies to plaintiff’s exemption claims was no longer in
       question, as the circuit court already had declared that it does. Plaintiff concedes as
       much in its motion for summary judgment on count II of the fourth amended
       complaint, where plaintiff assures the circuit court that “[t]he issue on which
       [plaintiff] seeks summary judgment—i.e., the applicability of section 15-86 to its
       exemption claims—is identical to the issue decided by the Court in connection with
       the parties’ cross-motions for summary determination of major issue.” (Emphasis
       added.)

¶ 29       Equally problematic is the fact that count II of the fourth amended complaint in
       no way seeks “an immediate and definitive determination of the parties’ rights.” On
       the contrary, it seeks only a declaration as to what law the circuit court will apply in
       the course of determining those rights. The claimed right in this case is a right to a
       charitable-use tax exemption for the tax years in question. The circuit court’s order
       granting plaintiff’s motion for summary judgment on count II does nothing to
       determine whether such a right exists. Indeed, whether plaintiff possesses such a
       right is as open a question today as it was in 2007, when plaintiff first filed its
       complaint. And this is because, rather than asking the circuit court to determine
       whether such a right exists, plaintiff asked only for a declaration “that [s]ection
       15-86 applies to the determination of [plaintiff’s] entitlement to exemptions for the
       Four Parcels for tax years 2004 through 2011.” Obviously, a declaration of what
       law applies to the determination of a party’s rights is not itself a determination of
       that party’s rights. Yet a determination of what law applies is the only
       determination that count II of the fourth amended complaint seeks.

¶ 30       Count II of the fourth amended complaint also suffers from the fact that the
       circuit court’s entry of summary judgment on that count did nothing to “terminate
       the controversy or some part thereof.” In this context, “some part” of the
       controversy refers to a claim in its entirety, not to a mere element of a claim. See
       Marlow, 222 Ill. App. 3d at 730. Yet as we discussed at length above, the circuit
       court’s order granting summary judgment on count II disposed not of a “claim,” but
       only of an “issue” relating to a claim. Again, what law governs a “claim” is not




                                                - 15 ­
       itself a claim, and no “claim” is terminated simply by announcing the governing
       legal standard. On the contrary, such an announcement simply marks “an analytical
       point of departure” for a claim’s adjudication, a point made explicitly in the
       circuit’s order granting summary judgment on count II. Legally speaking, then, the
       parties were in exactly the same place after the entry of summary judgment as they
       were before it. The only difference was that the parties now knew what legal
       standard would govern plaintiff’s assertion of the claimed legal right. Thus, far
       from terminating “the controversy or some part thereof,” the circuit court’s entry of
       summary judgment on count II was both sought and served to move the controversy
       forward.

¶ 31       Finally, informing and underlying all of the aforementioned problems is the
       very purpose for which count II of the fourth amended complaint was brought.
       Indeed, the principal reason that count II fails as a declaratory judgment action is
       that it was never meant to resolve an actual controversy in the first place. Rather, as
       plaintiff candidly concedes in its motion for summary judgment, count II of the
       fourth amended complaint was brought solely “to facilitate interlocutory appellate
       review of the Court’s determination, in connection with the parties’ cross-motions
       for summary determination of major issue, that [plaintiff’s] claims for property tax
       exemption are governed by section 15-86 of the Property Tax Code.” Or, as
       plaintiff more fully explains in its opening brief to this court:

              “The Foundation’s declaratory judgment claim raised, as a stand-alone
          cause of action in Count II of the Fourth Amended Complaint, the same basic
          issue regarding the applicability of Section 15-86 on which the Foundation had
          prevailed on its motion for summary determination. The Foundation’s plan was
          to file a motion for summary judgment on Count II limited to that issue. By
          requesting a finding under Rule 304(a) that there was no just reason for
          delaying enforcement or appeal of the entry of summary judgment on that
          Count, the Foundation sought to require the defendants to invoke the appellate
          court’s jurisdiction in accordance with Best. The Foundation’s express goal was
          to obtain a definitive determination regarding the applicability of Section 15-86
          to the Foundation’s exemption claims so as to simplify and streamline the
          ensuing trial.”




                                               - 16 ­
       Thus, rather than bringing count II for the purpose of securing a declaration of
       unresolved rights as to an open legal controversy, plaintiff brought count II solely
       as a means of securing a Rule 304(a) finding as to the circuit court’s determination
       of the controlling legal standard, a matter on which plaintiff already “had prevailed
       on its motion for summary determination.” This is not what a declaratory judgment
       action is for, and the fact that this was plaintiff’s explicit purpose in bringing one
       goes a long way toward explaining many of that action’s deficiencies.


¶ 32                                   Supervisory Authority

¶ 33       At this point, we are left with only one question, and that is whether to address
       the merits of this appeal despite the lack of Rule 304(a) jurisdiction. Though the
       various parties to this appeal disagree on whether Rule 304(a) jurisdiction exists in
       this case, they are of a single mind when it comes to insisting that this court review
       the appellate court’s decision on the merits. In support, the parties point out that the
       present litigation has been dragging on for almost 10 years now and that an
       authoritative resolution as to section 15-86’s constitutionality will help to move the
       case toward a final resolution. In addition, the parties note that an authoritative
       resolution as to section 15-86’s constitutionality will provide guidance both to the
       Department of Revenue and to other courts in proceedings involving similar
       exemption claims brought by Illinois hospitals. For both of these reasons, the
       parties ask that, should this court conclude that Rule 304(a) jurisdiction is lacking,
       we nevertheless address the merits of the case under our supervisory authority. See,
       e.g., In re Estate of Funk, 221 Ill. 2d 30, 97 (2006) (this court’s supervisory
       authority is “unlimited in extent and hampered by no specific rules or means for its
       exercise”).

¶ 34       For two independent reasons, we decline the parties’ request to address the
       merits of this appeal. First, and most importantly, we have emphasized above that
       neither Rule 304(a) nor the declaratory judgment statute was intended to facilitate
       piecemeal litigation. Yet piecemeal litigation is precisely what the parties here
       intended, and it is precisely what a decision addressing the merits would yield.
       Again, plaintiff sought a Rule 304(a) finding as to an issue it admits “did not
       dispose of an entire cause of action,” and it did so solely to “expedite and simplify
       the ultimate resolution of this litigation.” That is the very definition of piecemeal




                                                - 17 ­
       litigation, and it is something this court is not inclined to accommodate. Second,
       this court’s long-standing rule is that “cases should be decided on nonconstitutional
       grounds whenever possible, reaching constitutional issues only as a last resort.”
       In re E.H., 224 Ill. 2d 172, 178 (2006). Consequently, “courts *** must avoid
       reaching constitutional issues when a case can be decided on other,
       nonconstitutional grounds,” and such issues “should be addressed only if necessary
       to decide a case.” People v. Hampton, 225 Ill. 2d 238, 244 (2007). Here, there are
       issues pending in this case that, depending upon how they are resolved, may moot
       the question of section 15-86’s constitutionality. For example, there is the claim
       pled in count I of the fourth amended complaint, which seeks exactly the same
       relief as the claims pled in counts III through XXXIV, on grounds having nothing
       to do with section 15-86. Indeed, in count II of the fourth amended complaint,
       plaintiff itself concedes that a judgment in plaintiff’s favor on count I “would moot
       [plaintiff’s] claims, in Counts II through XXXIV, relating to a de novo
       determination of [plaintiff’s] entitlement to exemptions on the Four Parcels for
       those years.” As far as this court knows, the circuit court has yet to enter judgment
       on count I. Until that happens, any pronouncement from this court concerning
       section 15-86’s constitutionality would be decidedly premature. Likewise, there
       has yet to be any determination in this case that plaintiff even qualifies for a section
       15-86 exemption in the first place. If it turns out that plaintiff does not, then that too
       would constitute “other, nonconstitutional grounds” for disposing of plaintiff’s
       exemption claims. Suffice it to say, then, we have hardly reached a point of “last
       resort,” where a ruling from this court concerning section 15-86’s constitutionality
       is the only remaining way of deciding this case. Accordingly, the exercise of this
       court’s supervisory authority to address that question is unwarranted.


¶ 35                                       CONCLUSION

¶ 36       For all of the reasons set forth above, we conclude that the circuit court’s entry
       of a Rule 304(a) finding in this case was improper and that the appellate court
       therefore lacked jurisdiction to review the circuit court’s order granting plaintiff’s
       motion for summary judgment on count II of the fourth amended complaint.
       Accordingly, we vacate the appellate court’s decision in its entirety and remand this
       cause to the circuit court for further proceedings consistent with this decision.




                                                 - 18 ­
¶ 37   Appellate court judgment vacated.

¶ 38   Cause remanded.




                                           - 19 ­